                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

MELISSA CHEN,                                    )
DARIO SALAS,                                     )
                                                 )
                           Plaintiffs,           )
                                                 )
                      v.                         )    No. 1:18-cv-00690-SEB-TAB
                                                 )
GENESCO, INC.,                                   )
HAT WORLD INC.                                   )
  d/b/a LIDS,                                    )
                                                 )
                           Defendants.           )

    ORDER GRANTING PLAINTIFF’S MOTION FOR APPROVAL OF
SETTLEMENT, SERVICE PAYMENTS, AND ATTORNEYS’ FEES AND COSTS
                         [DKT. 113]

       Now before the Court is Plaintiff Dario Salas’s unopposed motion to approve the

parties’ settlement of this putative collective action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 203 et seq. Dkt. 113. For the reasons given below, the motion is

GRANTED.

                                          Background

       Plaintiffs Melissa Chen (“Chen”) and Mario Salas (“Salas”) brought this action on

behalf of themselves and others similarly situated, whom we collectively refer to as

“Salas” unless context requires otherwise. Defendants Genesco, Inc., and Hat World,

Inc., do business under the name “Lids,” and are so referred throughout. The complaint

alleges that Chen was employed as a “Store Manager” at a Lids store in Chicago from

November 2015 to January 2016. Salas was employed in a similar position at a Lids store


                                             1
in New York City from January 2011 to September 2015. At both stores, and at Lids

stores nationwide, Lids classified Store Managers as exempt from the FLSA’s overtime-

pay rules, and paid them no wages for work they performed in excess of forty hours per

week, though Store Managers primarily performed nonexempt work. This lawsuit seeks

to recover the unpaid overtime compensation Salas alleges he is due under the FLSA.

       Salas originally brought this action in the Northern District of Illinois on May 19,

2017. Dkt. 1. It was transferred to our Court pursuant to Lids’s motion on March 7, 2018.

Dkt. 44. Chen was determined to be subject to a binding arbitration agreement and

ordered to arbitration on June 11, 2018. Dkt. 83. We simultaneously stayed her claims,

pending the outcome of that proceeding. Id. On July 20, 2018, Salas moved for a

conditional certification of a nationwide collective action including Lids Store Managers

and for court approval of the proposed notice to its members. Dkt. 84. That motion had

not been ruled upon prior to the August 28, 2018, notification that a settlement had been

reached between the parties. Accordingly, the motion was denied as moot along with all

other pending motions, all without prejudice, and all pending deadlines were vacated.

Dkt. 100.

       Salas moved for settlement approval on October 23, 2018. Dkt. 105. The parties

stipulated that although a binding settlement had been reached, certain terms were

disputed, specifically with regard to the procedures for notifying collective members of

their right to opt into the action and recover a pro rata share of the $1,200,000 settlement

fund. However, because “Salas’s motion [ran] aground on an antecedent issue” that had

been unaddressed by the parties, we denied the motion without resolving the dispute or

                                             2
otherwise assessing the fairness of the settlement agreement. 1 Specifically, we ruled that

the parties’ proposed settlement agreement had not addressed the necessary issue of

certifying its collective members and that Salas had not carried his burden of showing

that the proposed collective members were similarly situated. Accordingly, we denied

Salas’s motion for settlement approval. Dkt. 112.

       On March 22, 2019, Salas filed his Unopposed Renewed Motion for Approval of

Settlement, Service Payments, and Attorneys’ Fees and Costs (the “Renewed Motion”),

again seeking the Court’s approval of the parties’ newest settlement agreement. Dkt. 113.

As discussed by Salas in his Renewed Motion, the parties reportedly resumed settlement

negotiations following our prior Order and resolved the deficiencies that had been

identified by the Court. We are informed further that the parties also have now reached

“complete agreement” as to the terms of the settlement and notice program.

                                              Analysis

       I.     The Renewed Motion Cures the Defects of the First Settlement Agreement

       As discussed in our previous Order, the FLSA “gives employees the right to bring

. . . claims [under it] through a ‘collective action’ on behalf of themselves and other

‘similarly situated’ employees.” Alvarez v. City of Chicago, 605 F.3d 445, 448 (7th Cir.

2010) (quoting 29 U.S.C. § 216(b)). Such a collective action is “similar to, but distinct

from,” a class action under Federal Rule of Civil Procedure 23, principally in that

collective-action plaintiffs must opt-in to be bound by the action, whereas class-action


1
 FLSA collective action settlement agreements require judicial approval. 29 U.S.C. § 216(b)-(c);
Campbell, WL 1424417, at *1.
                                               3
plaintiffs must opt-out in order not to be bound. Id. See 29 U.S.C. § 216(b) (requiring

plaintiff’s “consent in writing” to become party to suit).

       “[N]either the FLSA nor the Seventh Circuit has set forth criteria for determining

whether employees are ‘similarly situated.’” However, district courts in this Circuit and

nationally “have settled on a two-step procedure” for addressing this inquiry. Rottman v.

Old Second Bancorp, Inc., 735 F. Supp. 2d 988, 990 (N.D. Ill. 2010) (internal quotations,

alteration, ellipsis, citation omitted). Also Knox v. Jones Grp., 208 F. Supp. 3d 954, 958

(S.D. Ind. 2016) (Baker, J.) (mag. j. op.); Resendiz-Ramirez v. P & H Forestry, LLC, 515

F. Supp. 2d 937, 940 (W.D. Ark. 2007) (“prevailing approach”). As we previously

explained:

       A court may not approve a proposed settlement of a collective action without
       making some finding that the plaintiffs are similarly situated. Courts generally
       undertake such inquiry in ruling on motions for settlement approval as a matter of
       course . . . Our sister court for the Northern District of Indiana has held that,
       “[w]here the parties reach settlement after a court has conditionally certified a
       collective class, the court still must make some final class certification before
       approving a collective action settlement.” One court declined to reconsider its
       approval of an FLSA settlement where there had been prior conditional but not
       final certification of the collective . . . but we are aware of no case in which the
       court dispensed with all forms of certification whatever.

       [Dkt. 112, at 5] (internal citations omitted). Here, the collective action was never

conditionally certified, in part because the parties had omitted from their filings with the

Court any mention of the need for final certification. Salas nonetheless suggested that the

putative collective action members were not similarly situated. His brief and declaration

in support thereof posited that the collective defined in the first settlement agreement was

not the “real” collective; that the “real” collective was composed of Store Managers who


                                              4
worked more than forty hours per week without overtime pay “during the period from

August 30, 2015, to October 30, 2016.” Though Salas acknowledged that these dates

were “not explicitly set forth” in the first proposed settlement agreement, he failed to

mention that these dates directly contradicted those set forth in the first settlement

agreement, which defined the collective period as “the three-year period preceding

August 30, 2018,” that is, from August 30, 2015, to August 30, 2018.

       Consequently, we rejected Salas’s definition of the collective for two reasons.

First, our ruling necessarily focused on the agreement actually made and executed, not

some other “agreement” referenced by the parties’ in their briefing. Second, as fully

explained in our previous entry, we found it highly unlikely that Store Managers

employed before October 30, 2016, were similarly situated to Store Managers employed

after October 30, 2016, given the October 20, 2016 change in Lids’s policy of classifying

Store Managers as exempt. These defects prevented judicial approval of the settlement

agreement.

       In his Renewed Motion, Salas states that the parties have now “resolved the

discrepancy in the proposed collective[.]” The currently proposed collective, as set forth

both in Salas’s brief and the parties’ settlement agreement, limits the proposed settlement

collective to Store Managers who were classified as exempt during the period from

August 20, 2015 to October 30, 2016. Accordingly, “Eligible Settlement Collective

Members” are “current and former employees employed by Defendants in the position of

Store Manager during the Relevant Period (August 30, 2015 and October 30, 2016), who



                                              5
worked more than 40 hours in a workweek but did not receive an overtime premium for

such hours and did not sign an arbitration agreement.” 2

         We agree with Salas that the Eligible Settlement Collective Members are now

similarly situated, which tees up the collective for final judicial certification. The

proposed collective now encompasses individuals who were uniformly subject to Lids’s

policy of misclassifying them as exempt and who, thus, did not receive required overtime

wages. The parties further agree that the Eligible Settlement Collective Members shared

the same primary duties such that Lids’s defenses would apply equally to all Plaintiffs.

         Accordingly, Salas has now succeeded in showing that the proposed collective

members are similarly situated, and final certification of the collective is appropriate.

Clemens v. Stericycle, No. 1:15-cv-01432-SEB-MJD, 2016 WL 1054605, at *2 (S.D. Ind.

Feb. 17, 2016) (Dinsmore, J.), report and recommendation adopted, 2016 WL 1045550,

at *1 (S.D. Ind. Mar. 15, 2016) (Barker, J.) (holding that collective action plaintiff must

show that collective members were “victims of a common policy or plan”); Burkholder v.

City of Ft. Wayne, 750 F. Supp. 2d 990, 994 (N.D. Ind. 2010) (concluding that final

certification is appropriate where “there is evidence that the duties of the job are largely

defined by comprehensive corporate procedures and policies,” and the defendants’

“defenses would apply to all Plaintiffs”).

         We thus shall undertake our review of the fairness of the settlement agreement.




2
    This group includes 686 current and former employees.
                                                6
       II.    The Settlement Agreement is Fair & Reasonable

       As previously noted, FLSA collective action settlement agreements require

judicial approval. 3 “Normally, a settlement is approved where it is the result of

‘contentious arm’s length negotiations, which were undertaken in good faith by counsel .

. . and serious questions of law and fact exist such that the value of an immediate

recovery outweighs the mere possibility of further relief after protracted and expensive

litigation.” Campbell v. Advantage Sales & Mktg. LLC, No. 1:09-CV-01430-LJM, 2012

WL 1424417, at *2 (S.D. Ind. Apr. 24, 2012) (quoting Burkholder, 750 F. Supp. 2d at,

995); Sanders v. Connan’s Paint & Body Shop, LLC, No. 1:14-CV-01725-SEB, 2015 WL

5692542, at *4 (S.D. Ind. Sept. 28, 2015). Courts are to determine the fairness of a

collective action settlement agreement by assessing “whether the agreement reflects a

reasonable compromise of disputed issues rather than a mere waiver of statutory rights

brought about by an employer’s overreaching.” Burkholder, 750 F. Supp. 2d at 995.

       The Settlement Agreement at issue here establishes a fund of $1.2 million (the

“Fund”) from which Eligible Settlement Collective Members can claim settlement

awards. Settlement Collective Members will be eligible to receive a settlement payment

based on an allocation formula that takes into account the number of weeks each person




3
  “A one-step settlement approval process is appropriate” in FLSA collective actions. Knox, 2018
WL 3834929 (citing multiple cases adopting a one-step approach). “In other words, the Court
can review and approve the settlement agreement without holding a final fairness hearing or
adhering to the other requirements contained in Rule 23 of the Federal Rules of Civil Procedure.”
Heuberger, 2019 WL 3030312, at *2. “This is due to the fundamental differences between ‘opt-
in’ collective actions and ‘opt-out’ class actions governed by Rule 23[.]” Heuberger, 2019 WL
3030312, at *2.
                                               7
worked during the relevant time period for which they were not paid overtime premium

earnings for the hours they worked that exceeded 40 during those weeks. The parties

have arranged for a Settlement Administrator 4 to mail notices of the settlement, claim

forms, and postage prepaid return envelopes to all Eligible Settlement Collective

Members within 15 days of the Court’s approval of the settlement agreement. A reminder

postcard will also be mailed 15 days after the original settlement notices are mailed.

Eligible Settlement Collective Members will generally be allowed 30 days to submit

Claim Forms. The Settlement Administrator will then mail checks to participating

members within 30 days, who will be allowed 120 days within which to negotiate their

settlement checks

       This agreement was reached following a comprehensive pre-suit investigation,

private mediation and related discovery, contested dispositive and non-dispositive

motions, and extensive settlement discussions during which the parties raised

serious/disputed questions of law and fact. In such circumstances, district courts

typically have no trouble concluding that a settlement agreement was the result of

“contentious arms-length negotiations.” Heuberger v. Smith, No. 3:16-CV-386 JD, 2019

WL 3030312, at *3 (N.D. Ind. Jan. 4, 2019; McAfee v. Hubbard, No. 14-CV-1010-NJR-

RJD, 2017 WL 1479304, at *3 (S.D. Ill. Apr. 25, 2017); Sanders, 2015 WL 5692542, at

*4. Additionally, the parties agree that a trial on the merits would be expensive and time-

consuming for both sides, and would involve significant risks for Salas in particular in


4
 The Settlement Administrator will be selected by Plaintiff’s counsel subject to Defendant’s
concurrence.
                                               8
establishing both liability and damages. In light of those risks, agreeing to a settlement “is

not indicative of overreaching by the employer or waiver of rights by the employees, but

of a reasoned and counseled decision by both sides.” Heuberger, 2019 WL 3030312, at

*3; Campbell, 2012 WL 1424417, at *2.

       The Renewed Motion also reflects the parties’ compromised agreement as to the

most effective method of notifying Eligible Settlement Collective Members of the

settlement and their rights. The proposed Settlement Notice and Claim Form contains all

the information on which the Court would typically rely in granting its approval: it

informs Eligible Settlement Collective Members of the specific terms of the settlement

(including the allocation formula), it explains the process by which members may

participate (or not participate) in the settlement, it discloses the settlement payment

amount to which each is entitled, and informs the members Salas’s request for attorneys’

fees and costs. Koszyk v. Country Fin. a/k/a CC Servs., Inc., No. 16 CIV. 3571, 2016 WL

5109196, at *2 (N.D. Ill. Sept. 16, 2016); Zolkos v. Scriptfleet, Inc., No. 12 CIV. 8230

GF, 2014 WL 7011819, at *6 (N.D. Ill. Dec. 12, 2014). This proposed notice sufficiently

informs Eligible Settlement Class Members as to the settlement and their rights and,

accordingly, warrants our approval.

       The parties have additionally requested judicial approval of specific payments to

the named and early opt-in plaintiffs. Specifically, they propose a payment of $8500 to

each of the following Plaintiffs: Dario Salas, Melissa Chen, Lindsay Dais, and Eric

Holliday. And $2500 to each of the following Plaintiffs: Kristian Allen, Cesar Coto, Jose



                                              9
Rosado, Joann Stephens, Zaquetta Thompson, and Robin Young. Consistent with

Seventh Circuit practice, these payments are sought here:

       Because a named plaintiff is an essential ingredient of any class action, an
       incentive award is appropriate if it is necessary to induce an individual to
       participate in the suit. In deciding whether such an award is warranted, relevant
       factors include the actions the plaintiff has taken to protect the interests of the
       class, the degree to which the class has benefitted from those actions, and the
       amount of time and effort the plaintiff expended in pursuing the litigation.
Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998). See also Heekin v. Anthem, Inc.,

No. 1:05-CV-01908-TWP, 2012 WL 5878032, at *1 (S.D. Ind. Nov. 20, 2012).

       These plaintiffs, we are informed, engaged in significant litigation activity

(including participating in the pre-suit investigations, assisting with the preparation of

discovery responses, reviewing pleadings, and participating in depositions) for their

benefit as well as the benefit of the collective, expending time and other resources, and

undertaking direct and indirect risks, such as possible retaliation. These contributions

justify the requested payments, the specific amounts of which having been tailored to

reflect the kinds and amounts of investments made by each of them. Knox, 2017 WL

3834929, at *2; Hawkins v. Securitas Sec. Servs. USA, Inc., 280 F.R.D. 388, 395 (N.D.

Ill. 2011). We conclude that the amounts requested are reasonable, both in terms of the

outlays to be made to each plaintiff and the percentage (3.38%) they cumulatively

represent of the total recovery amount. Koszyk, 2016 WL 5109196, at *3; Chesemore v.

All. Holdings, Inc., No. 09-CV-413-WMC, 2014 WL 4415919, at *12 (W.D. Wis. Sept.

5, 2014), aff’d sub nom. Chesemore v. Fenkell, 829 F.3d 803 (7th Cir. 2016); Heekin,




                                             10
2012 WL 5878032, at *1; Reyes v. Altamarea Grp., LLC, No. 10 Civ. 6451, 2011 WL

4599822 (S.D.N.Y. Aug. 16, 2011).

       Finally, we address Salas’s request for attorneys’ fees and costs. Salas seeks

permission to allocate one-third of the Fund as attorneys’ fees, plus a reimbursement of

$14,338.47 to him for attorneys’ costs and expenses he personally incurred in litigating

this matter. District court judges are allowed considerable discretion in deciding whether

to apply the lodestar approach to attorney fees awards or the percentage approach. Florin

v. Nationsbank of Georgia, N.A., 34 F.3d 560, 566 (7th Cir. 1994). We hold here that the

percentage approach is reasonable, as the parties have advocated.

       The award of attorneys’ fee is to reflect “the market price for legal services, in

light of the risk of nonpayment, and the normal rate of compensation in the market at the

time.” Campbell, 2012 WL 1424417, at *2. Here, the request of one-third of the amount

of the Fund is in line with terms regularly approved by federal courts in our Circuit.

Additionally, we are aware that lawyers practicing employment law in this region

routinely contract for fees equaling one-third of the overall recovery amount. Campbell,

2012 WL 1424417, at *2; Brewer v. Molina Healthcare, Inc., No. 1:16-CV-09523, 2018

WL 2966956, at *3 (N.D. Ill. June 12, 2018); Heekin, 2012 WL 5878032, at *3; Williams

v. Rohm & Haas Pension Plan, No. 4:04-CV-0078-SEB-WGH, 2010 WL 4723725, at *1

(S.D. Ind. Nov. 12, 2010), aff’d, 658 F.3d 629 (7th Cir. 2011). Our conclusion is

buttressed by the fact that this percentage was agreed upon at the outset of this litigation

before the amount of the final recovery was settled. The Seventh Circuit has recognized

that counsel accept a risk of nonpayment when they embark on representation of a class

                                             11
of plaintiffs on a contingency fee basis. Sutton v. Bernard, 504 F.3d 688, 694 (7th Cir.

2007); see also Koszyk v. Country Fin. a/k/a CC Servs., Inc., 2016 WL 5109196, at *4.

We therefore conclude that Salas’s request for attorneys’ fees is reasonable under all the

appropriate criteria. His request for reimbursement of costs and expenses in the amount

of $14,338.47 likewise is reasonable, representing counsels’ out-of-pocket costs and

expenses incidental and necessary to litigating this matter, including coverage of pro hac

vice admission fees, postage, mediator’s fees, court fees, and research costs. See Spegon

v. Catholic Bishop of Chicago, 175 F.3d 544, 550 (7th Cir. 1999); Cheesman v. Nexstar

Broad. Grp., Inc., No. 2:07CV360-RLY-WGH, 2008 WL 2225617, at *3 (S.D. Ind. May

27, 2008).

                                         CONCLUSIONS


       For the reasons set forth herein, the Court hereby GRANTS Plaintiff’s Unopposed

Renewed Motion for Approval of Settlement, Service Payments, and Attorneys’ Fees and

Costs, Dkt. 113, and orders as follows:

   1. The Court finds that the proposed Settlement Agreement is fair, reasonable, and

       just. It is therefore approved.

   2. This case is certified, for settlement purposes only, as a collective action under

       Section 216(b) of the Fair Labor Standards Act.

   3. Plaintiff’s proposed Notice of Settlement and Claim Form and Reminder Postcard,

       and the plan for their distribution, are each approved.




                                             12
   4. The payments to the named individual plaintiffs in the specific amounts are

       approved.

   5. Plaintiff’s request for payment of attorneys’ fees and out-of-pocket costs and

       expenses is granted.

   6. Upon dismissal without prejudice of this case, the Court shall retain jurisdiction to

       enforce the settlement and to permit the filing of Claim Forms obtained during

       the Claim Period. Following completion of all the steps necessary to fully

       effectuate this settlement, the dismissal shall be converted to a dismissal with

       prejudice.


       IT IS SO ORDERED.

                  1/22/2020
       Date: ________________                     _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




Distribution:

Michael C. Danna
OUTTEN & GOLDEN, LLP
mdanna@outtengolden.com

Bonnie Keane DelGobbo
BAKER & HOSTETLER LLP
bdelgobbo@bakerlaw.com

Scott D. Gilchrist
COHEN & MALAD LLP
sgilchrist@cohenandmalad.com

                                             13
Joel Griswold
BAKER HOSTETLER LLP
jcgriswold@bakerlaw.com

Camar R. Jones
SHAVITZ LAW GROUP, P.A.
cjones@shavitzlaw.com

Christopher McNerney
OUTTEN & MCNERNEY LLP
cmcnerney@outtengolden.com

Gregg I. Shavitz
SHAVITZ LAW GROUP, P.A.
gshavitz@shavitzlaw.com

Richard E. Shevitz
COHEN & MALAD LLP
rshevitz@cohenandmalad.com

Justin Mitchell Swartz
Outten & Golden LLP
jms@outtengolden.com




                             14
